FILED
                                                    United States Court of Appeals
                                                            Tenth Circuit
                       UNITED STATES CO URT O F APPEALS
                                                                 September 25, 2007
                              FO R TH E TENTH CIRCUIT
                                                                 Elisabeth A. Shumaker
                                                                     Clerk of Court

    U N ITED STA TES O F A M ER ICA,

          Plaintiff-Appellee,

    v.                                                  No. 07-3192
                                                (D.C. No. 06-CR-20066-JW L)
    JA M ES A . M C KEIG H A N ,                          (D . Kan.)

          Defendant-Appellant.



                                OR D ER AND JUDGM ENT *


Before H E N RY, O’BRIEN, and GORSUCH, Circuit Judges.




         Defendant James M cKeighan seeks to appeal adverse rulings of the

magistrate judge on his motions to reconsider the imposition of pretrial detention

or, alternatively, to modify the conditions of his pretrial detention. By order

entered August 28, 2007, we directed defendant to show cause why this appeal

should not be dismissed for lack of appellate jurisdiction because the rulings he




*
      This panel has determined unanimously that oral argument would not
materially assist the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral
argument. This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
seeks to appeal are not final and appealable orders. See 18 U.S.C. § 3145(c)

(providing that appeal from decision denying revocation or amendment of

detention order is governed by 28 U.S.C. § 1291); United States v. Harrison,

396 F.3d 1280, 1281 (2d Cir. 2005) (per curiam) (dismissing appeal from

magistrate judge’s detention order for lack of jurisdiction). Neither defendant nor

his counsel has responded to the order to show cause.

      W e conclude that we lack jurisdiction over this appeal and it must be

dismissed. Defendant’s counsel has filed a motion to w ithdraw . As a preliminary

matter, w e appoint him for these proceedings under the Criminal Justice Act,

18 U.S.C. § 3006A, and direct the Clerk to forward to him the necessary voucher

materials. Because we are dismissing this appeal, however, counsel’s pending

motion to withdraw is DENIED as moot. The appeal is DISM ISSED for lack of

jurisdiction.



                                                   Entered for the Court
                                                   PER CURIAM




                                        -2-